Title: [January 1796]
From: Washington, George
To: 




1. Remarkably mild and pleasant—perfectly clear.
Received the National Colours from Mr. Adet the Minister Plenipo. to day.
Much company visited.


   
   Pierre Auguste Adet, French minister plenipotentiary, had arrived in the United States on 13 June 1795 to replace Fauchet. He brought with him a French flag, a gift of the French Committee of Public Safety, and an accompanying speech of warm friendship for the United States. His awareness of the anti-French bias in the American government, however, caused him to delay presenting the flag. In Dec. 1795 he finally notified GW that he desired to make the presentation, and GW chose New Year’s Day for the ceremony. GW answered the French address in a friendly manner, but he included the statement that the French flag would be placed in the archives. Adet took violent exception to this. An American flag presented earlier by James Monroe to the French National Convention was on prominent display in the French chamber, and Adet had expected the French flag to be accorded a conspicuous place in the halls of Congress. The Federalists, however, felt that Adet’s presentation was a flagrant attempt to sway American feeling during the discussion of the Jay Treaty (deconde, 424, 435–36).



 


2. Equally fine with yesterday. Saw the Stem of the Frigate raised.

   
   
   On 27 Mar. 1794 Congress passed “An Act to provide a Naval Armament,” providing for the construction of six frigates, to be built in various shipyards around the country. This measure was designed to protect American shipping from marauding Algerines (1 STAT.Richard Peters, ed. The Public Statutes at Large of the United States of America, from the Organization of the Government in 1789, to March 3, 1845 . . .. 8 vols. Boston, 1845-67. 350–51 [27 Mar. 1794]). The frigate mentioned here was being built at Southwark, near Philadelphia. It was the United States, 44 guns, and was to be commanded by Commodore John Barry. After the treaty with the Dey of Algiers in 1795, three of the frigates, including the United States, were ordered to be completed immediately, and work on the other three was to be put off for an indefinite period (ASP, Naval Affairs,Walter Lowrie et al., eds. American State Papers. Documents, Legislative and Executive, of the Congress of the United States. 38 vols. Washington, D.C., Gales and Seaton, 1832–61. 1:6, 18, 25). The visit to the shipyard with GW that George Washington Parke Custis later recalled was probably this one: “I well remember visiting with Washington the United States Frigate at Southwark, when her Keel was laid, & stem & starnpost only up. The Chief expressed his admiration at the great size of the Vessell that was to be. Commodore Barry was present, & Mr. [Joshua] Humphreys [naval constructor] explained to the President, several of his cabinet, and other persons who were present, the great principle which he had originated & was now by consent of the authorities putting into successful practice, all of which met with Washington’s

approbation, & he expressed himself on the return in his coach, much gratified with all he had seen & heard in this, his First visit to an American Navy Yard” (HUMPHREYSHenry H. Humphreys. “Who Built the First United States Navy?” Pennsylvania Magazine of History and Biography 40 (1916): 385–411., 391).



 


3. Rain in the night—foggy till Noon—then clear. Wind S.W.
 


4. Remarkably mild—clear & pleasant. Wind So. Wt.
 


5. Very white frost—Southerly Wind & lowering sun.
 


6. Rain in the Night and violent Storm—variable wind & a little Snow.
 


7. Clear forenoon—lowering afternoon. Wind No. Wt.
 


8. Clear but cool. Wind at N.W.
 


9. Clear & cold. Wind at Do. lowering towards night.
 


10. Lowering all the forenoon—about 2 oclock begun to Snow. Wind at So. Wt.
 


11. Snowing very moderately till Noon with the Wind at No. Et. Then Rain—wch. carrd. all off.
 


12. Clear with the Wind at West and moderate.
 


13. Clear in the forenoon, lowering afterwards. Wind at No. Et.
 


14. Raining all day moderately & Steadily. Wind at No. Et. but warm.
 


15. Cloudy most part of the day. Wind Westerly.
 


16. Similar to yesterday in all respects.
 


17. Snowing more or less all day with the wind at No. Et.
 


18. Cloudy, & now and then Snowing. Wind Westerly.
 


19. Clear in the forenoon, cloudy afterwards with great appearances of Snow.
 



20. Some Snow fell in the night and at intervals & with a mixture of rain through the day. Wind Easterly.
 


21. Clear with the Wind Westerly.
 


22d. Clear—wind westerly. Mercury in the morning at 16 degrees.
 


23. Perfectly calm, clear and pleastant. Mercury 18 in the morning.
 


24. Clear in the forenoon—a little lowering afterwards. Wind at So. West. Mercury at 30 & falling.
 


25. Lowering all day with appearances of Rain. W[in]d No. Et.
 


26. Thick weather, but mild & thawing. Wind at So. Wt.
 


27. Rain fell in the night. Fine Snow all the forenoon. Wind Easterly.
 


28. Light Snow in the morning. Clear afterwards & mild. Wind So. Wt.
 


29. Clear & turned much colder. Mercury at 18. Wind at No. Wt.
 


30. Quite clear—mercury at 8 degrees. Wd. at No. Wt. but not strong.
 


31. Very cold. Mercury at 4 degrees—very clear with little wind but a piercing Air.
